IN THE SUPREME COURT OF PENNSYLVANIA
                              MIDDLE DISTRICT


PERCY THOMAS JOHNSON,                      : No. 67 MM 2016
                                           :
                   Petitioner              :
                                           :
                                           :
             v.                            :
                                           :
                                           :
PENNSYLVANIA STATE ATTORNEY                :
GENERAL KATHLEEN KANE,                     :
SUPERINTENDENT OF SCID DALLAS              :
LAWRENCE MAHALLY, DISTRICT                 :
ATTORNEY OF BUCKS COUNTY DAVID             :
W. HECKLER,                                :
                                           :
                   Respondents             :


                                      ORDER



PER CURIAM

      AND NOW, this 21st day of June, 2016, the Application for Leave to File Original

Process is GRANTED, and the Petition for Writ of Prohibition is DENIED.